Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to applicant’s RCE and amendments of 6/4/2021.   The amendments have been entered.   Claims 1-18 are now pending.

Drawings
3.          The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “R transceivers with a plurality of S input ports and S output ports; a further optical waveguide with a first end that is coupled to a first optical waveguide and second distal end at the second distal end of one of a  second beam and a third beam; X transceivers with a plurality of Y input ports and Y output ports” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Objections
4.          Claims 5, 7, and 14 are objected to because of the following informalities:  
             As to claim 5, the phrase “the second distal end of the another beam” in line 15, should change to ---a second distal end coupled to the another beam---.
             As to claim 7, the phrase “y input ports” in line 24, should change to ---Y input ports---.
             As to claim 14, the phrase “the second distal end of the another beam” in line 15, should change to ---a second distal end coupled to the another beam---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



             As to claims 1 and 10, it is not clear about a plurality of R transceivers that each provides a plurality of S input ports and S output ports, wherein each output port of the plurality of S output ports of each transceiver is coupled to a first port of transmitter side routing optical engine, and wherein each input port of the plurality of S input ports of each transceiver is coupled to a first port of a receiver side routing optical engine.

Specification in paragraph 0076 discloses ToRs for the foreseeable future will exploit 32 ports of Quad Small Form-factor Pluggable interfaces supporting QSFP+  10Gbps  4X transceivers (QSFP10 or QSFP+) and evolving to QSFP  28Gbps  4X transceivers (QSFP28) in a single rack unit configuration, wherein the QSFP+ (QSFP10) interface enables 4 pairs of duplex lanes of 10Gbps per ToR port for a total of either 32 ports of 40Gbps or 128 ports of 10Gbps, using parallel lanes QSFP+ pluggable optics, and wherein the QSFP28 interface enables 4 pairs of duplex lanes of 25Gbps per ToR port, for a total of 32 ports of 100 Gbps, 64 ports of 50Gbps, or 128 ports of 25Gbps, using parallel lane pluggable optics & break-out cables.    However, from this disclosure, or from paragraphs 0074-0085, or from figures. 3, 4, 5, 6, it is not clear how the plurality of R transceivers with inputs S and outputs S, each respectively coupled, through each output port to a first port of transmitter side routing optical engine, and further, through each input port to a first port of a receiver side routing optical engine.

           As to claim 3, the limitation “the single waveguide”, in line 13, lacks antecedent basis.

            As to claim 4, the limitation “the array of output waveguides”, in line 15, lacks antecedent basis.

            As to claims 5 and 14, it is not clear about a further optical waveguide that is supported by the beam and one of another beam and the further beam, and having a first end optically coupled to the first optical waveguide and a second distal end that is coupled to the second distal end of the one of the second beam and the third beam.   

From schematic 3500A of fig. 35, it is not clear which waveguide is the further optical waveguide having a first end optically coupled to the first optical waveguide, and a second distal end that is coupled to one of a second beam and a third beam. 

Furthermore, the limitations “the second distal end of the another beam” in line 15, and “the second beam” and “the third beam”, in lines 19-20, of each claim 5 and 14, lack antecedent basis.

each transceiver of the plurality of R transceivers that is associated with a predetermined ToR leaf switch.  

Figures 3 and 4 do not show the use of any R transceivers that each transceiver, respectively,  associated with a predetermined Tor switch 140.

               As to claims 7 and 16, it is not clear about a plurality of X transceivers that each provides a plurality of Y input ports and Y output ports, wherein each output port of the plurality of Y output ports of each transceiver is coupled to a first port of a transmitter side routing optical engine, and wherein each input port of the plurality of Y input ports of each transceiver is coupled to a first port of a receiver side routing optical engine. 

From paragraphs 0074-0085 of specification and from figures. 3, 4, 5, 6, 7, it is not clear how the plurality of X transceivers with inputs Y and outputs Y, each respectively, coupled or connected, through each output port to a first port of transmitter side routing optical engine, and further, coupled or connected, through each input port to a first port of a receiver side routing optical engine.

              As to claims 8 and 17, it is not clear about the plurality of R transceivers that are connected to MOS RNA, and it is not clear about the plurality of X transceivers that are connected to second MOS RNA.  

R transceivers that are coupled to the MOS RNA, and which transceivers are the X transceivers that are connected to the second MOS RNA.   Figures 3-7 do not shown any connections of R and X transceivers to the first and second MOS RNAs 650.

            As to claim 12, the limitation “the single waveguide”, in line 13, lacks antecedent basis.

            As to claim 13, the limitation “the array of output waveguides”, in line 15, lacks antecedent basis.

Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636